DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 and 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10792052B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 10792052 recite substantially similar limitations as the claims of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 19 and 26 at line 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-31, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggal et al (US Patent 20110166608A1).
Duggal recites a surgical method (joint arthrodesis and arthroplasty).  Specifically, in regards to claim 30, Duggal recites positioning a tapered projection (319) of a drill guide (300) under a talus, wherein the tapered projection (319) is located at a distal end of an elongated body (306,308) of the drill guide (300), and the elongated body (306,308) has an elongated slot (slot in 308) (The term elongate is defined as “[l]engthened, prolonged, extended” by the Oxford English Dictionary.  As can be seen in Fig. 12, the arm 306 is an elongate, curved structure that appears longer than it is wide with a retaining feature 308 having a slot at one end, and an upright 304 connected to a guide arm 302 having a distal end 319 at the other end thereof. Therefore, the end 319 can be said to be connected to the distal end, end opposite the feature 308, of the elongate body as recited in the claim.) (Fig. 12; and Page 9 Para. [0121]).  Duggal also discloses inserting a drill (320) into the elongated slot (slot in 308) in the drill guide (300), and drilling a hole in the talus with the drill (wire 320) (The wire 320 meets the limitation of the drill in claim 15 since drill is defined as “[a]n instrument for drilling or boring; applied to contrivances of many kinds for boring holes in metal, stone, and other hard substances, from a pointed steel tool to an elaborate drilling machine” by the Oxford English Dictionary.  As can be seen in Fig. 14, the wire is used to create the opening in the talus.) (Fig. 14; and Page 9 Para. [0121] - Para. [0123]).  
In regards to claim 31, Duggal discloses wherein the elongated body (308,306) and the elongated slot (slot in 308) share a longitudinal axis (As can be seen in Fig. 12, the slot within the feature 308 extends about the longitudinal axis of feature 308.) (Fig. 12). 

Utilizing a different interpretation of Duggal: Duggal recites a surgical method (joint arthrodesis and arthroplasty).  Specifically, in regards to claim 30, Duggal recites positioning a tapered projection (see annotated Fig. 1) of a drill guide (300) under a talus, wherein the tapered projection is located at a distal end of an elongated body (310,308) of the drill guide (300), and the elongated body (310,308) has an elongated slot (slot in 308) (The term under is a spatial term that depends on the orientation of the person utilizing the device.  In the instant case, the surface of the talus contacting the calcaneus is interpreted as the top surface while the surface of the talus contacting the tibia could be interpreted as the bottom surface.  Therefore, the placement of the sleeve 310 on the tibia would place the device under the talus as recited in the claim.) (Fig. 12; and Page 9 Para. [0121]).  Duggal also discloses inserting a drill (320) into the elongated slot (slot in 308) in the drill guide (300), and drilling a hole in the talus with the drill (wire 320) (The wire 320 meets the limitation of the drill in claim 15 since drill is defined as “[a]n instrument for drilling or boring; applied to contrivances of many kinds for boring holes in metal, stone, and other hard substances, from a pointed steel tool to an elaborate drilling machine” by the Oxford English Dictionary.  As can be seen in Fig. 14, the wire is used to create the opening in the talus.) (Fig. 14; and Page 9 Para. [0121] - Para. [0123]).  


    PNG
    media_image1.png
    432
    567
    media_image1.png
    Greyscale

Figure 1: Utilizing different interpretation of Duggal to demonstrate a tapered end.

In regards to claim 31, Duggal discloses wherein the elongated body (310,308) and the elongated slot (slot in 308) share a longitudinal axis (As can be seen in Fig. 12, the slot within the feature 308 extends about the longitudinal axis of feature 308.) (Fig. 12). 


Claim(s) 23-24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al (US Patent 5489284).
James discloses a drill guide (see Fig. 14-17 and 23-25). Specifically in regards to claim 23, James discloses a drill guide (50) comprising an elongated body (body of 20) including a planar end surface (surface from which 53 projects) at a distal end (51) of the drill guide (50); a slot (55) that extends along a longitudinal axis (axis that passes through center of 54) of the drill guide (50), wherein the slot (55) extends through the elongated body (body of 50); and a tapered projection (53) at the distal end (51) of the drill guide (50)  that extends at an angle relative to the end surface (As can be seen the spike extends at perpendicular angle with respect to a plane that holds the entire distal surface.) (Fig. 14; and Col. 7 lines 44-67).
In regards to claim 24, James discloses wherein the slot (55) has a width that is uninterrupted along a length of the drill guide (50) (Fig. 14).
In regards to claim 27, James discloses including a handle  (56) at the proximal end (52) of the drill guide (50) (Fig. 14; Col. 7 lines 44-52).
In regards to claim 28, James discloses wherein the tapered projection (53) is defined by a first flat surface and an opposing second flat surface, and a width of the tapered projection decreases distally (Fig. 14; Col. 7 lines 44-52).
In regards to claim 29, James discloses wherein the slot (55) extends less than 180° about the longitudinal axis (Fig. 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of  Fallin et al (US Patent Pub. 20170014172.
James recites a drill guide as recited above. However, it is silent as to the tapered portion of the guide being at an obtuse angle of about 110°. Fallin recites a drill guide (transosseous guide). Specifically in regards to claims 25-26, Fallin recites wherein the angle of the tapered portion (member 110) is an obtuse angle; and wherein the angle is about 110° (Fallin recites that the axes 104 and 106 are adjustable over a range of 20-110 degrees.) (Fig. 1; and Page 2 Para. [0030]-[0031]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the projection (53) of the drill guide (50) of James by having an angle of 110 degrees for the tapered portion in view of Fallin allow for an adjustable range of uses for the guide.

Claim 16-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Paulos (US Patent 5112337)  and in view of Keyer et al (US Patent 7131974B2).
James discloses a drill system (see Fig. 14-17 and 23-25). Specifically in regards to claim 16, James discloses a drill guide (50) comprising an elongated body (body of 20) including a planar end surface (surface from which 53 projects) at a distal end (51) of the drill guide (50); a slot (55) that extends along a longitudinal axis (axis that passes through center of 54) of the drill guide (50), wherein the slot (55) extends through the elongated body (body of 50); and a tapered projection (53) at the distal end (51) of the drill guide (50)  that extends at an angle relative to the end surface (As can be seen the spike extends at perpendicular angle with respect to a plane that holds the entire distal surface.) (Fig. 14; and Col. 7 lines 44-67).  James also discloses an insert (70) to be received in the slot (55) of the drill guide (50), wherein the insert (70) includes an elongated body (body of 70) and an insert cap (cap at 71), and the insert (70) includes a cannula (77,78,79) that extends through the elongated body and the insert cap (Fig. 15-17; and Col. 8 lines 11-61).  However, James is silent as to the dimeter of the cap of the insert being larger than the diameter of the body of the guide, or wherein a cannulated drill bit with a stop that receives a wire therein.
Paulos recites a drill system (variable angle, selective length tibial drill guide). Specifically in regards to claim 16, Paulos recites a drill guide (10) including an elongated body (body of holder 32) including an end surface (surface opposite end 62 of holder 32) at a distal end of the drill guide (10) (Fig. 1-4; and Col. 4 lines 7-27 and Col. 5 lines 3-20). A slot (slot 78) that extends along a longitudinal axis (axis of the holder 32) of the drill guide (10) , wherein the slot (78) extends through both the elongated body (holder 32) and the cap (end 62) (Fig. 1-3; and Col. 5 lines 43- 47). An insert (drill sleeve 50) to be received in the slot (78) of the drill guide (10), wherein the insert (sleeve 50) includes an elongated body (body with indicia 56) and a cap (enlarged end stop 54), and an outer dimension of the cap (stop 54) is greater than an outer dimension of the elongated body (body with indicia 56), and the insert (sleeve 50) includes a cannula (bore 73) that extends through the elongated body (body with indicia 56) and the cap (stop 54) (Since the slot 78 and the internal bore 33 of holder 32 are in direct communication when the sleeve 50 is inserted into bore 33 it is also within the slot 78.) (Fig. 1-4; and Col. 4 line 51 to Col. 5 line 2 and Col. 5 lines 26-37). Paulos also recites a drill bit (cannulated drill 80), wherein the drill bit (drill 80) includes a drill tip, a shaft, and a cannula extends through the shaft (Fig. 5; and Col. 6 lines 20-26). Paulos also recites a wire (k-wire 70) receivable in the cannula of the insert (sleeve 50) and the cannula of the drill bit (80) (Fig. 1 and 5; and Col. 6 lines 13-26).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of James for the insert to have the cap diameter to be larger than the body of the guide and to add a drill bit and wire in view of Paulos  the larger diameter of the cap size will keep the insert from accidently passing through the entirety of the guide body when placed within the bore therein and the addition of the drill and wire will allow the openings int eh surgical location to be drilled at precise locations by means of the wire guiding the drill into place.  However, the combination is silent as to the drill bit having a stop.
Keyer recites a drill system (Surgical Drill Guide). Specifically in regards to claim 16, Keyer recites a drill bit (100), wherein the drill bit (100) includes a drill tip (104), a shaft, and a stop (102) on the shaft, and an outer dimension of the stop (102) is greater than an outer dimension of the shaft (Fig. 13; and Col. 4 lines 9-26). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the drill bit of the system to have a stop on the drill bit in view of Keyer to prevent further penetration than desired into the bone (Col. 4 lines 18-23).
In regards to claim 17, James discloses wherein the slot (55) has a width that is uninterrupted along a length of the drill guide (50) (Fig. 14).
In regards to claim 20, James discloses including a handle  (56) at the proximal end (52) of the drill guide (50) (Fig. 14; Col. 7 lines 44-52).
In regards to claim 21, James discloses wherein the tapered projection (53) is defined by a first flat surface and an opposing second flat surface, and a width of the tapered projection decreases distally (Fig. 14; Col. 7 lines 44-52).
In regards to claim 22, James discloses wherein the slot (55) extends less than 180° about the longitudinal axis (Fig. 14).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of  Paulos and Keyer as applied to claim 16, and further in view of Fallin et al (US Patent Pub. 20170014172A1).
James in view of  Paulos and Keyer recite a drill system comprising a drill guide, an insert, a drill bit, and a wire as recited above. However, the combination is silent as to the tapered portion of the guide being at an obtuse angle of about 110°. Fallin recites a drill guide (transosseous guide). Specifically in regards to claims 18-19, Fallin recites wherein the angle of the tapered portion (member 110) is an obtuse angle; and wherein the angle is about 110° (Fallin recites that the axes 104 and 106 are adjustable over a range of 20-110 degrees.) (Fig. 1; and Page 2 Para. [0030]-[0031]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system by modifying the projection (53) of the drill guide (50) of James by having an angle of 110 degrees for the tapered portion in view of Fallin allow for an adjustable range of uses for the guide.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775